People ex rel. Arkim v Noeth (2019 NY Slip Op 08064)





People ex rel. Arkim v Noeth


2019 NY Slip Op 08064


Decided on November 8, 2019


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 8, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: PERADOTTO, J.P., CARNI, LINDLEY, NEMOYER, AND TROUTMAN, JJ.


1022 KAH 18-01879

[*1]THE PEOPLE OF THE STATE OF NEW YORK EX REL. BARRY ARKIM, ALSO KNOWN AS EDWARD MASON, PETITIONER-APPELLANT,
vJOSEPH NOETH, SUPERINTENDENT, ATTICA CORRECTIONAL FACILITY, RESPONDENT-RESPONDENT. 


THE LEGAL AID BUREAU OF BUFFALO, INC., BUFFALO (BARBARA J. DAVIES OF COUNSEL), FOR PETITIONER-APPELLANT.

	Appeal from a judgment (denominated order) of the Supreme Court, Erie County (M. William Boller, A.J.), entered July 31, 2018 in a habeas corpus proceeding. The judgment, inter alia, denied the petition. 
It is hereby ORDERED that the judgment so appealed from is unanimously affirmed without costs for reasons stated in the decision at Supreme Court.
Entered: November 8, 2019
Mark W. Bennett
Clerk of the Court